TRADESHOWS PRODUCTS, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION Basis of Presentation On December 3, 2007,TradeShow Products, Inc (“The Company”) entered into an Agreement and Plan of Reorganization (the “Plan of Reorganization”) with Focus Views, Inc. (“Focus Views”), a Delaware corporation and each of the shareholders of Focus Views (the “Focus Views Shareholders”).The closing of the transaction took place on December 3, 2007 (the “Closing Date”) and resulted in the acquisition of Focus Views (the “Acquisition”).Pursuant to the terms of the Plan of Reorganization, The Company acquired all of the outstanding capital stock and ownership interests of Focus Views (the “Interests”) from the Focus Views Shareholders for an aggregate of 79,000,000 shares, or 79% of the Company’s common stock. Under the Share Exchange Agreement,at the Closing on December 3, 2007,the authorized capital stock consists of 980,000,000 shares of common stock, par value $0.001 per share, and 5,000,000 shares of preferred stock, par value $0.001 per share.Immediately prior to Closing, TPI had 45,500,000 shares of common stock issued and outstanding.Pursuant to the Plan of Reorganization, certain shareholders of TPI agreed to cancel 23,275,000 shares of TPI common stock and TPI agreed to issue an additional 79,000,000 shares of common stock to entities designated by FV-Delaware.As of December 3, 2007 and immediately after Closing, an aggregate of 101,225,000 shares of Common Stock were outstanding, including shares issued pursuant to the Closing.Generally accepted accounting principles require that the company whose shareholders retain the majority interest in a combined business be treated as the acquirer for accounting purposes, resulting in a reverse acquisition. Accordingly, the share exchange transaction has been accounted for as a recapitalization of the Company. Theunaudited pro forma condensed consolidated statements of income (loss) combine the historical condensed consolidated statements of income (loss) of the Company and Focus Views, giving effect to the share exchange and other related events as if it had occurred on October 1, 2006. The unaudited pro forma condensed consolidated balance sheet combines the historical condensed consolidated balance sheets of the Company and Focus Views, giving effect to the share exchange and other related events as if it had been consummated on September 30, 2007.These unaudited pro forma condensed consolidated financial statements have been prepared for comparative purposes only and do not purport to be indicative of the results of operations which actually would have resulted had the transaction occurred on the date indicated and are not necessarily indicative of the results that may be expected in the future. TRADESHOW PRODUCTS, INC. AND SUBSIDIARY PRO-FORMA CONSOLIDATING BALANCE SHEETS SEPTEMBER 30, 2007 ASSETS TradeShow Products, Inc. Focus Views, Inc Pro Forma Adjustments Pro Forma Amount Current assets: Cash $ 738 $ 22,312 $ 23,050 Stock subscription receivable - 9,550 9,550 Total current assets 738 31,862 32,600 Property and equipment, net - 760 760 $ 738 $ 32,622 $ 33,360 Current liabilities: Notes Payable $ - $ 32,500 $ 32,500 Due to affilated companu - 109,552 109,552 Accrued expenses 1,250 147,500 148,750 Total current liabilities 1,250 289,552 290,802 Stockholders’ deficiency: Preferred stock: - Common stock 45,500 10 (2 ) (23,275 ) 101,225 (3 ) 78,990 Additional paid-in capital 29,650 9,990 (1 ) (75,662 ) (91,737 ) (2 ) 23,275 - (3 ) (78,990 ) Accumulated deficit (75,662 ) (266,930 ) (1 ) 75,662 (266,930 ) Total stockholders’ equity (deficiency) (512 ) (256,930 ) (257,442 ) $ 738 $ 32,622 $ 33,360 TRADESHOW PRODUCTS, INC. AND SUBSIDIARY PROFORMA CONSOLIDATING STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 TradeShow Products, Inc. Focus Views, Inc Pro Forma Adjustments Pro Forma Amount Revenues: Revenue $ - $ - $ - Operating expenses: General and administrative expenses 67,582 194 67,776 Rent - 17,550 17,550 Professional fees 160,150 160,150 Depreciation & Amortization - 628 628 Total operating expenses 67,582 178,522 246,104 (Loss) income from operations (67,582 ) (178,522 ) (246,104 ) (Loss) income before provision for income taxes (67,582 ) (178,522 ) (246,104 ) Provision for income taxes - - - Net loss $ (67,582 ) $ (178,522 ) $ (246,104 ) (1 ) Additional Paid in Capital 75,662 Accumulated Deficit 75,662 To record the elimination of Tradeshow Products Accumulated Deficit (2 ) Common Stock 23,275 Additional paid-in capital 23,275 To Record the retirement of 23,275,000 shares of common stock (3 ) Additional paid-in capital 78,990 Common stock 78,990 To record issuance of common stock to the shareholders of Focus View, Inc. TRADESHOW PRODUCTS, INC. AND SUBSIDIARY PRO-FORMA CONSOLIDATING BALANCE SHEETS SEPTEMBER 30, 2006 ASSETS TradeShow Products, Inc. Focus Views, Inc Pro Forma Adjustments Pro Forma Amount Current assets: Cash $ 62,070 $ 6 $ 62,076 Investments 5,000 Stock subscription receivable - 9,550 9,550 Total current assets 67,070 9,556 71,626 Property and equipment, net - 1,387 1,387 $ 67,070 $ 10,943 $ 73,013 Current liabilities: Due to affilated companu $ - $ 89,351 $ 89,351 Total current liabilities - 89,351 89,351 Stockholders’ deficiency: Preferred stock: - Common stock 45,500 10 (2 ) (23,275 ) 101,225 (3 ) 78,990 Additional paid-in capital 29,650 9,990 (1 ) (8,080 ) (24,155 ) (2 ) 23,275 - (3 ) (78,990 ) Accumulated deficit (8,080 ) (88,408 ) (1 ) 8,080 (88,408 ) Total stockholders’ equity (deficiency) 67,070 (78,408 ) (11,338 ) $ 67,070 $ 10,943 $ 78,013 TRADESHOW PRODUCTS, INC. AND SUBSIDIARY PROFORMA CONSOLIDATING STATEMENTS OF OPERATIONS FOR THE YEAR ENDED SEPTEMBER 30, 2006 TradeShow Products, Inc. Focus Views, Inc Pro Forma Adjustments Pro Forma Amount Revenues: Revenue $ 4,000 $ - $ 4,000 Operating expenses: General and administrative expenses 10,330 4,365 14,695 Rent - 28,550 28,550 Professional fees 1,025 1,025 Depreciation & Amortization - 696 696 Total operating expenses 10,330 34,636 44,966 (Loss) income from operations (6,330 ) (34,636 ) (40,966 ) (Loss) income before provision for income taxes (6,330 ) (34,636 ) (40,966 ) Provision for income taxes - - - Net loss $ (6,330 ) $ (34,636 ) $ (40,966 ) Focus Views, Inc are Financials are for the year ended December 31, 2006 (1 ) Additional Paid in Capital 8,080 Accumulated Deficit 8,080 To record the elimination of Tradeshow Products Accumulated Deficit (2 ) Common Stock 23,275 Additional paid-in capital 23,275 To Record the retirement of 23,275,000 shares of common stock (3 ) Additional paid-in capital 78,990 Common stock 78,990 To record issuance of common stock to the shareholders of Focus View, Inc.
